EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Szalach on June 10, 2021.

The application has been amended as follows: 

In Claim 11:
Line 1, delete [[incorporating]] insert --comprising--

In Claim 24:
Line 1, delete [[incorporating]] insert --comprising--

Claims 1-8, 10-14, 23 and 24 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Davis (US 2015/0040428), which is silent (with respect to independent claim 1) to the plate having a smooth outer surface, as explained in the Examiner Interview Summary dated 3/22/2021, wherein the full-length contact between directly adjacent strands would reasonably be expected to have an undulating surface contour, causing ridges on the surface.  Absent a teaching in the prior art to modify Davis’ plate to have a smooth surface, it would not have been deemed obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Davis’ plate’s surface to be smooth because there would not be any expected benefit, and further because smoothing the surface would require additional polymeric matrix material to fill in the grooves, thereby resulting in unnecessary added weight to the plate.  Davis, with respect to independent claim 12, is silent to the amended-in subject matter requiring that the looped portions are aligned with transverse axes that are parallel to one another and perpendicular to the longitudinal axis of the substrate, as noted in the Examiner Interview Summary dated 3/22/2021, and absent any teaching in the prior art to modify Davis’ looped portions to be positioned in such a manner, such a modification would be deemed to be made only via improper hindsight reasoning using Applicant’s disclosure as the only motivation to do so.  Accordingly, claims 1-8, 10-14, 23 and 24 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732